     Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 1 of 7 Page ID #:1



    Yasin M. Almadani (Cal. Bar No. 242798)
    Almadani Law
    14742 Beach Blvd., Suite 410
    La Mirada, California 90638
    (213) 335-3935 | YMA@LawAlm.com


                          U.S. DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



BERNIE 2020,
                           Plaintiff,

                                        —against—         COMPLAINT
                                                          and DEMAND FOR
                                                          INJUNCTIVE RELIEF
DEAN C. LOGAN, Los Angeles County Registrar-
   Recorder/County Clerk; and Does 1-100;
                          Defendants.




                               PRELIMINARY STATEMENT

      1.     This Complaint and Demand for Injunctive Relief seek an emergency
temporary restraining order and injunctive relief to prevent polling locations in Los
Angeles County (the “County”) from closing at 8 p.m. today, to ensure that Los
Angeles County voters can exercise their constitutional right to vote.

      2.     Multiple polling locations in the County have experienced extreme
wait times for individuals to vote, including wait times up to four hours to cast a
ballot. If an emergency TRO is not granted to keep the polls open for an additional


                                             1
     Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 2 of 7 Page ID #:2



two hours County voters’ right to participate in our democracy will be immediately
and irreparably harmed.

                      JURISDICTION, VENUE, AND JURY DEMAND

      3.     This court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

      4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2).

                                        PARTIES

      5.     Bernard Sanders is a Democratic candidate for the President of the
United States.

      6.     Plaintiff, Bernie 2020, is a nationwide political committee operating
on behalf of Sanders, including in Los Angeles County, California, where a
Democratic Party primary election is being held today.

      7.     Defendant, Dean C. Logan is the Registrar-Recorder/County Clerk for
Los Angeles County. He is the County’s chief election official and is responsible
for establishing and running election precincts in Los Angeles County.

                                          FACTS

      8.     The right to vote in a primary is guaranteed by, inter alia, the First and
Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1971,
as well as Article II, Section 2 of the California Constitution, and California
Elections Code § 2300.




                                          2
     Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 3 of 7 Page ID #:3



      9.     Pursuant to California Elections Code section 14212, California
polling locations, including those in Los Angeles County, “shall open at 7 a.m. the
day of any election, and shall be kept open until 8 p.m. of the same day.”

      10.    Elections are being conducted today, March 3, 2020, across the State
of California, including in Los Angeles County.

      11.    Defendant has implemented a new proprietary voting system across
the County for this election, called “Voting Solutions for All People.” Although
the County previously conducted a “pilot” election in a limited number of
locations, this is the first time these voting systems have been used on a wide scale
at polling locations throughout the County. The new technology has resulted in
problems because of check-in stations not working and machine failures, with
insufficient or overwhelmed tech support and an inability to implement back-ups.

      12.    Numerous vote centers in the County have experienced extremely
long wait times this Election Day.

      13.    For example:

                a. At Logan Elementary School in Echo Park, the wait was an hour
                   long at 12:20 pm, due to 7 of 14 check-in stations not working
                   and 2 of 5 check-in stations not working.
                b. At Evergreen Recreation Center on East 2nd Street, the wait was
                   reported as an hour-and-a-half long at 2:00 pm. Three of the five
                   voting machines were down. Poll workers reported that they had
                   been asking for assistance from the county for days, but got no
                   response, and that the tech support hotline was down.



                                          3
Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 4 of 7 Page ID #:4



          c. At the Echo Park Recreation Center, a wait of 1.5 hours was
             reported at 2:00 pm. Only one of the three check in tablets was
             working.
          d. At Mayberry Elementary, wait times of more than an hour were
             reported at 12:20 pm. The check-in tablets weren’t syncing
             properly.
          e. At Santa Monica Community College, wait times of 1.5 hours
             were reported during the afternoon. Only a small number of
             check-in tablets and voting machines were operational and there
             was a shortage of paper.
          f. At True Friendship Missionary Baptist Church, long wait times
             due to voting machines arriving late and machings rejecting
             ballots because machines were not tested prior, were reported at
             2:50 pm.
          g. At Santa Monica Virginia Park, a wait time of 1.5 hours was
             reported in the late afternoon, due to a shortage of machines.
          h. At Ackerman Union on 308 Westwood Plaza, the only voting
             center at UCLA, a wait time of 2.5 hours and up to 300 students
             waiting in line were reported at 3:15 pm, 4:30pm and 5:00pm
             despite 39 available voting machines but due to wifi issues, only
             9 are being utilized.
          i. At St Charles Borromeo Church, wait times of four hours were
             reported at 5:00 pm.
          j. At Plummer Park Community Center, wait times of two hours
             were reported at 5:00 pm.



                                     4
     Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 5 of 7 Page ID #:5



                k. At Sherman Oaks East Valley Adult Center, wait times of over
                    three hours were reported at 5:00 pm.
                l. At Crenshaw Mall, wait lines of two hours and 100 voters in line
                    were reported at 5:00 pm.
                m. At Buena Vista Library in Burbank, wait lines of over 2 hours
                    were reported at 5:00 pm.
                n. At Elysian Masonic Lodge, wait lines of 1.5-2 hours were
                    reported at 5:00 pm due to only one working check-in tablet.
                o. At Yucca Community Center, wait lines of over 2 hours were
                    reported due to slow IPads and only 2 out of 3 check-in machines
                    working at 5:30 pm.
                p. At Cal State University North Ridge, wait times of over 3 hours
                    were reported at 4:40 pm.
                q. At Westchester Senior Center, wait times of over 1.5 hours were
                    reported in the early afternoon.
      14.    The above-referenced conduct violated the First and Fourteenth
Amendments to the United States Constitution, 42 U.S.C. § 1971, 42 U.S.C. §
1983, Article II, Section 2 of the California Constitution, and California elections
law. These violations have caused Plaintiff irreparable harm and will continue to
do so absent an injunction.

      15.    Defendant therefore should be ordered by this Court to instruct polling
places to keep all polls open until 10 p.m. tonight, to offer provisional ballots to
any voters who arrive at the polling places after 8 p.m., and to keep those
provisional ballots segregated from provisional ballots cast earlier in the day.




                                           5
     Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 6 of 7 Page ID #:6



                                    CAUSES OF ACTION

                       First Cause of Action: 42 U.S.C. § 1983
             First and Fourteenth Amendments of the U.S. Constitution

       16.    Plaintiff incorporates all above paragraphs of this Complaint as if
fully set forth herein.

       17.    The conduct and circumstances alleged herein is depriving plaintiff
and its supporters of their rights with respect to voting as guaranteed by the First
and Fourteenth Amendments to the United States Constitution and 42 U.S.C.
§ 1971.

       18.    Absent injunctive relief, plaintiff and its supporters will suffer
irreparable harm. Plaintiffs and its supporters have no adequate remedy at law.

                             Second Cause of Action:
       California Elections Code § 2300; California Constitution, Art. II, § 2

       19.    Plaintiff incorporates all above paragraphs of this Complaint as if
fully set forth herein.

       20.    The conduct and circumstances alleged herein violates California
Elections Code § 2300 and Article II, section 2 of the California Constitution.

                                     RELIEF SOUGHT

       WHEREFORE, Plaintiff respectfully requests a temporary restraining order
and preliminary and permanent orders directing Defendant and his agents,
employees, successors, attorneys, and all persons in active concert and
participation with it or them, to direct polling places to remain open until 10 p.m.,
require that all voters who are in line to vote by 10 p.m. be permitted to vote


                                            6
     Case 2:20-cv-02096 Document 1 Filed 03/03/20 Page 7 of 7 Page ID #:7



provisionally, and to count all votes cast after 8 p.m. Defendants shall also take all
necessary steps to notify the news media of the extended polling hours. Plaintiff
requests any other relief this Court deems just and proper.



Dated:       March 3, 2020
                                               /s/ Yasin M. Almadani
                                               Yasin M. Almadani
                                               Bernie 2020
                                               yma@lawalm.com
                                               Tel: 213-335-3935
                                               Cal. Bar No. 242798




                                           7
